Citation Nr: 0120769	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.  


REPRESENTATION


Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD


Thomas D. Jones, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 administrative decision 
of a Regional Office and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which determined the 
appellant was not the veteran's designated beneficiary of his 
National Service Life Insurance policy.  The appellant 
responded with an October 1999 notice of disagreement, and 
was sent a November 1999 statement of the case.  She then 
filed a January 2000 VA Form 9, perfecting her appeal.  


FINDINGS OF FACT

On January 25, 1999, the veteran executed a valid designation 
of beneficiary form regarding the proceeds of his National 
Service Life Insurance policy.  This form represents the last 
such designation of record, and the appellant was not among 
those beneficiaries named by this form.  


CONCLUSION OF LAW

The appellant is not entitled to any portion of the proceeds 
of the veteran's National Service Life Insurance policy.  38 
U.S.C.A. § 1917 (West 1991);  38 C.F.R. §§ 3.355, 8.19 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran passed away on January  [redacted], 1999.  The immediate 
cause of death was listed as metastatic cancer, with an 
unknown primary point of origin.  

B.C.H., the veteran's daughter, filed a February 1999 claim 
for the proceeds of the veteran's National Service Life 
Insurance policy.   A claim was also filed that same month by 
R.A.O., the veteran's wife.  

Of record is a January 25, 1999, designation of beneficiary 
form awarding the entire proceeds of the veteran's insurance 
policy to B.C.H., identified as his daughter and only 
surviving child.  No contingent beneficiary is listed.  In 
the location designated for the veteran's signature, there 
appears to be two signatures; the first is unintelligible, 
and the second signature is the veteran's name, legibly 
written.  T.C.W. and S.F.F. were listed as the witnesses to 
the signing of the form.  

Prior to the January 1999 designation is a July 1981 
designation of beneficiary form listing R.A.O., identified as 
the veteran's wife, as the sole principal beneficiary of his 
insurance policy.  No contingent beneficiary was designated.  

In February 1999, a response from S.F.F. was received by the 
IC concerning the circumstances of the signing of the January 
1999 designation of beneficiary.  S.F.F. identified herself 
as the veteran's first wife, and the mother of B.C.H.  S.F.F. 
was asked by the veteran to witness the signing of the form, 
and she in fact witnessed him sign the paper.  She described 
him as alert and acting of his own free will at that time.  
Although he was in the hospital at the time, he wasn't, to 
her knowledge, under the influence of any medication at the 
time of the signing.  

A response to VA inquiries was also received from T.C.W. in 
February 1999.  He described himself as a good friend of the 
veteran's since 1962, and stated that he personally witnessed 
the veteran sign the beneficiary designation form in January 
1999.  The veteran was alert and lucid as to his 
surroundings, and it was his expressed wish to have his 
daughter awarded the proceeds of his insurance policy.  He 
was acting of his own free will, and did not appear to be 
under the influence of medications.  

In a March 1999 written statement, the appellant protested 
the payment of the insurance policy proceeds to B.C.H.  She 
contended that duress was used to obtain the veteran's 
signature upon the January 1999 designation form.  
Additionally, he was under medication at the time, and was 
therefore unfit to designate an insurance beneficiary.  

The veteran's terminal medical records were obtained.  A 
history of chronic alcoholism was noted, and his diagnoses 
included metastatic liver cancer, cirrhosis of the liver, 
bilateral pulmonary nodules, renal insufficiency, 
leukocytosis, macrocytic anemia, and coagulopathy.  A 
December 1998 hospitalization summary described him as 
oriented to time, place, and person.  Hospitalization notes 
also describe him as weak and lethargic, however.  A January 
23, 1999 clinical notation described him as awake, alert, and 
fully oriented.  Two days prior, on January 21, 1999, he 
executed a "Do Not Resuscitate" order at the hospital.  His 
private physician, Dr. B.B.W., the veteran's physician from 
December 1998 until his January 1999 death, also signed the 
order, confirming that the veteran was capable of making an 
informed decision on this matter.  In a subsequent March 1999 
written statement, Dr. W. verified that the veteran 
maintained cognition up until his death.  On the day the 
designation of beneficiary was executed, he was appropriately 
oriented and of clear mind.  The change was made knowingly 
and willfully, according to the doctor.  

A March 1999 statement was received from H.E.F., the 
veteran's pastor.  Mr. F. visited the veteran prior to his 
death and found him to be alert and able to recall past 
events.  Mr. F. did not specify on what days he visited the 
veteran.  

The VA's Office of Inspector General examined the January 
1999 beneficiary designation form, as well as known samples 
of the veteran's signature, and determined the legible 
signature of the veteran on that form did not appear to have 
been authored by him.  No determination could be made 
regarding the first, illegible signature.  S.F.F. responded 
in June 1999, stating that the veteran authored both 
signatures on the January 1999 form.  T.C.W. responded in 
June 2000, reiterating that he saw the veteran sign the 
January 1999 designation of beneficiary form.  

The IC considered the evidence of record and issued an August 
1999 administrative decision awarding the proceeds of the 
veteran's insurance policy to B.C.H.  The appellant filed an 
October 1999 notice of disagreement, initiating this appeal.  
A November 1999 statement of the case was afforded the 
parties.  The appellant perfected her appeal with the filing 
of a January 2000 VA Form 9.  

A copy of the veteran's will, executed in June 1999, was 
received.  The National Service Life Insurance policy was not 
specifically cited; however, the majority of the veteran's 
property was left to B.C.H.  His will was subsequently 
modified in January 1999, and B.C.H. was awarded the proceeds 
of another government life insurance policy; however, his 
National Service Life Insurance policy was again not 
explicitly cited.  

The IC has considered the additional evidence submitted since 
the August 1999 decision, and continued the prior denial of 
the appellant's claim.  


Analysis

A National Service Life Insurance policy is a contract 
between the veteran and the Federal Government which assigns 
legally binding duties and responsibilities to each party.  
The veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. 
§ 8.19 (2000).  

As the insurer, the Federal Government promises to pay the 
proceeds of the National Service Life Insurance policy to 
whomsoever the veteran designates as the beneficiary or 
beneficiaries of the policy proceeds.  Should questions arise 
regarding the proper beneficiaries of National Service Life 
Insurance policies federal law rather than state law governs.  
Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing 
United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972); 
Taylor v. United States, 113 F.Supp. 143, 147 (W.D. Ark. 
1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).  This 
is also true in determining mental capacity.  Dyke v. Dyke, 
122 F.Supp. 529, 535 (E.D. Tenn. 1954).  The burden of 
proving lack of testamentary capacity lies with the person so 
contesting.  Morris v. United States, 217 F.Supp. 220, 221 
(N.D. Tex. 1963).  

Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
In other words, testamentary capacity requires that the 
testator reasonably comprehend the nature and significance of 
his act; that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  Lack of 
testamentary capacity should not be confused with insanity or 
mental incompetence.  An insane person might have a lucid 
interval during which he would possess testamentary capacity.  
In determining whether a veteran had testamentary capacity, 
all facts of record should be considered with emphasis being 
placed on those facts bearing upon the veteran's mental 
condition at the time or nearest the time he or she executed 
the designation or change of beneficiary.  In addition, there 
is a rebuttable presumption that every testator possessed 
testamentary capacity.  Reasonable doubts should, therefore, 
be resolved in favor of testamentary capacity.  38 C.F.R. 
§ 3.355 (2000).  

In the present case, the appellant has asserted both that the 
veteran lacked testamentary capacity at the time the January 
1999 designation of beneficiary form was signed, and that he 
in fact did not sign the form, or did so unwillingly.  
Considering first whether the veteran had testamentary 
capacity at the time the January 1999 form was signed, the 
clear preponderance of the evidence suggests he did have 
testamentary capacity at that time.  Hospital records, 
already described above, generally described him as alert and 
fully oriented to his surroundings.  His pastor stated the 
veteran was alert, recognized people, and was able to recall 
past events.  Also, both witnesses to the signing of the form 
described him as alert and oriented on that day.  Likewise, 
his doctor confirmed that the veteran maintained cognition up 
until his death, and he was appropriately oriented and of 
clear mind on the day the form was signed.  

The appellant has pointed to January 1999 hospitalization 
notes which describe him as weak and lethargic at times, but 
this information does not conclusively establish diminished 
mental capacity at that time.  Essentially, the appellant's 
assertions amount to lay speculation based on her review of 
the medical records; she does not state that she personally 
visited with the veteran in January 1999, the time during 
which the form was signed.  It is of considerable 
significance that all parties who visited with the veteran in 
the weeks prior to his death described him as alert and lucid 
at that time.  Therefore, the appellant's proffered evidence 
is insufficient to rebut the regulatory presumption of 
testamentary capacity.  

The appellant next questions whether the veteran actually 
signed the January 1999 beneficiary designation form, and did 
so of his own free will.  The VA's Office of Inspector 
General (OIG) reviewed both the form and known samples of the 
veteran's handwriting, and determined that at least one of 
the signatures on the form did not appear to belong to the 
veteran.  However, the author of the second, illegible, 
signature could not be established.  Thus, even assuming the 
OIG is correct that the veteran did not author the second 
signature, he very well could have written the first.  Both 
witnesses have asserted that the veteran did in fact sign the 
form, and did so of his own free will.  The appellant has not 
offered any evidence to suggest the January 1999 beneficiary 
designation form is not a reflection of the veteran's willful 
disposition of his property.  The appellant has also not 
offered any credible evidence of fraud, duress, or other 
circumstances which would void the January 1999 form.  

In conclusion, the appellant's claim must be denied.  The 
preponderance of the evidence suggests the veteran had 
testamentary capacity at the time he signed the January 1999 
designation of beneficiary form, and it is an accurate 
reflection of his wishes at the time.  As this is the last 
such designation of record, and the appellant is not listed 
on it, she is not the beneficiary of his National Service 
Life Insurance policy.  


ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, her appeal 
is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

